The only conclusion that can be drawn from the findings of the master is that the plaintiff bought the land with the assets, of the partnership, which consisted of his right to buy it for one half its actual value and the money contributed by the defendants. There is no finding or anything that can be construed as a finding that the defendants paid for the land or that their money paid for it. Since the land was bought with partnership assets, the defendants hold it as trustees for the partnership; Parker v. Bowles, 57 N.H. 491, 495; Messer v. Messer, 59 N.H. 375; Foster v. Sargent,72 N.H. 170; and as they have refused to dispose of it for the benefit of the partnership the plaintiff is entitled to have a trustee appointed who will dispose of it and distribute the assets in accordance with the order of the court.
Exception overruled.
All concurred. *Page 439